         Case 1:21-cv-03294-ALC Document 18 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           08/11/2021

 EUGENE KOROVIN,

                                Plaintiff,
                                                                 21-CV-3294-ALC
                    -against-
                                                              ORDER OF SERVICE
 CITIGROUP GLOBAL MARKETS
 HOLDINGS INC.,

                                Defendant.

Andrew L. Carter, Jr., United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Citigroup Global

Markets Holdings Inc. Plaintiff is directed to serve the summons and complaint on Defendant

within 90 days of the issuance of the summons. If within those 90 days, Plaintiff has not either

served Defendant or requested an extension of time to do so, the Court may dismiss the claims

against Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to

serve and/or prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated: August 11, 2021
        New York, New York

                                                      HON. ANDREW L. CARTER, JR.
                                                        United States District Judge
